{¶ 60} I concur in the majority's analysis and disposition of appellant's first assignment of error.
 {¶ 61} I further concur in the majority's disposition of appellant's second and third assignments of error but not for the reasons set forth by the majority. I would find these assignments of error to be moot given our disposition of appellant's first assignment of error.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Mansfield Municpal Court is reversed and remanded to the trial court for further proceedings. Costs assessed to appellee.